             Case 1:20-cr-00031-ABJ Document 1 Filed 01/31/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUⅣ IBIA

 UNITED STATES OF AⅣ IERICA                        Case No.20‑cr

                                                   VIOLAT10NS:
                                                   18 UoSoC。§1956(h)
 JULIEN RICHARDSON                                 (COnSpiracy to Commit Monw
                                                   Laundering)


                                                   FORFEITURE:
                                                   18 UoS.C.§ 982(a)(1);alld
                                                   21 UoS.C.§ 853(p)




                                        INFORMATION

       The United States Attorney charges:

                                          COUNT ONE

       Between on or about April 2016, through on or about February 2,2018, in the District       of

Columbia and elsewhere, the defendant, ruLIEN RICHARDSON, together with others known

and unknown to the United States, did knowingly combine, conspire, confederate, and agree      with

each other   to commit the offenses of laundering monetary instruments, in violation of Title    18,

United States Code, Section 1956(a)(lXB)(i), and engaging in monetary transactions in property

derived from a specified unlawful activity, in violation of Title 18, United States Code, Section

1957, to wit:

       (a)      to knowingly conduct and attempt to conduct one or more financial transactions

affecting interstate commerce or foreign cornmerce, which transactions involved the proceeds      of
specified unlawful activity, that is, wire fraud, knowing that the transactions were designed in

whole or in part to conceal and disguise the nature, location, source, ownership, and control of the

proceeds of specified unlarnfi.rl activity, and that while conducting and attempting to conduct such
             Case 1:20-cr-00031-ABJ Document 1 Filed 01/31/20 Page 2 of 3




                                                                                      represented the
financial transactions, knew that the property involved in the financial transactions

proceeds   of some form of unlawful activity in violation of ritle 18, United states code, Section

19s6(a)(1)(B)(i); and
                                                                                    by, through
        (b)     to knowingly engage and attempt to engage, in monetary transactions

or to a financial institution, affecting interstate and foreign cofiunerce, in criminally
                                                                                          derived


property of a value greater than $10,000, such property having been derived
                                                                            from a specified

                                                                                Code, Section 1957'
unlawful activity, that is, wire fraud, in violation of Title 18, United States

       (Conspiracy to Commit Money Laundering, in violation of 18 U.S.C. $ 1956(h))


                                    FORFEITURE ALLEGATION

                 Upon conviction of the offense alleged in Count one, the defendant shall forfeit
                                                                                                  to
         1.
                                                                           and any property traceable
the United States any property, real or personal, involved in the offense,

                                                                              The United states
to such property, pursuant to Title 18, United states code, Section 982(aX1).

 will also seek a forfeiture   money judgment against the defendant for a sum of money equal to the

                                                                           property traceable to such
 value of any property, real or personal, involved in the offense, and any

 property.

           2.    If any of the property described above as being subject to forfeiture,        as a result   of

 any act or omission of the defendant:

                 a.cannotbelocatedupontheexerciseofduediligence;

                 b.      has been transferred or sold to, or deposited   with,   a   third party;


                 C.      has been placed beyond the     jurisdiction of the Court;


                 d.      has been substantially diminished in value; or


                  e.     has been commingled     with other property that cannot be divided without
                                                    2
          Case 1:20-cr-00031-ABJ Document 1 Filed 01/31/20 Page 3 of 3




                       difficulty;

the defendant shall forfeit to the United States any other property of the defendant, up to the value

of the property described above, pursuant to Title 21, United States Code, Section 853(p).

(Criminal Forfeiture, pursuant to Title    18, United States Code, Section 982(a)(1) and   Title 21,
                                United States Code, Section 853(p))


                                                      JESSIE K. LIU
                                                      United States Attomey
                                                      D.C. Bar No. 472845


                                              By:
                                                      Anthony Saler
                                                      D.C. Bar No. 448254
                                                      Assistant United States Attorney
                                                      555 Fourth Street NW
                                                      Washinglon, DC 20530
                                                      (202) 2s2-6971
                                                      Anthony. saler@usdoj. gov
